Citation Nr: 1402260	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-42 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to September 1992 and from March 2003 to June 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision that denied the Veteran's claims for increased ratings.  [An interim (January 2012) rating decision assigned a temporary total convalescent rating for the left knee disability for the period from July 15, 2010 to September 1, 2010.  The Veteran has not disagreed with that rating decision and that period of time is not for consideration.]  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2013, these matters were remanded for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is reasonably shown to be manifested by X-ray evidence of degenerative changes and painful (but limited to less than a compensable degree) motion, and by slight (but not greater) instability and subluxation; ankylosis is not shown.

2.  The Veteran's service-connected right knee disability is reasonably shown to be manifested by X-ray evidence of degenerative changes and painful (but limited to less than a compensable degree) motion, and by slight (but not greater) instability; ankylosis is not shown.





CONCLUSIONS OF LAW

1.  A combined 20 percent rating is warranted for the Veteran's service-connected left knee disability based on a formulation of 10 percent for arthritis with painful motion under Code 5003 and 10 percent for slight instability and subluxation under Code 5257.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5257 (2013).  

2.  A combined 20 percent rating is warranted for the Veteran's service-connected right knee disability based on a formulation of 10 percent for arthritis with painful motion under Code 5003 and 10 percent for slight instability under Code 5257.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in May 2009, November 2011, and May 2013.  The Board notes that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record includes adequate competent evidence to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  If there are distinct periods when varying levels of disability are shown, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran's STRs show that in 2003 he underwent arthroscopy of both knees.

In April 2008, an examination of the knees revealed full range of motion without pain, no crepitus, no effusion or atrophy and normal tracking with intact extensor.  There was tenderness at the medial patellar facet bilaterally.  Joint stability tests were negative.  The assessment was medial meniscus tear of the left knee and a possible medial meniscus tear and mild degenerative joint disease of the right knee.

On May 2009 VA examination, the Veteran reported pain, weakness, stiffness, swelling, heat and redness, instability, locking, fatigability, and lack of endurance due to his knees.  He complained of constant pain in both knees.  He denied having effusion, dislocation, or subluxation.  Physical examination revealed no evidence of swelling or effusion in either knee.  Drawer and McMurray's signs were negative; there was no incoordination.  Left knee range of motion was: flexion to 140 degrees and extension normal.  Right knee range of motion was: flexion to 130 degrees (the examiner noted that the Veteran started to complain of pain beyond this point), and extension normal.  It was noted that a DeLuca examination revealed increased evidence of pain, but no evidence of decreased range of motion after repetitive movement.  X-rays of both knee joints showed the residuals of arthroscopic surgery. 

On November 2011 VA examination, the Veteran complained of sharp, stabbing pain in both knees that occurs on and off.  He reported that his knees have a tendency to lock, approximately once a day, and to swell.  He stated that he experiences popping in both knee joints while walking.  He denied flare-ups.  Left knee range of motion studies showed flexion to 135 degrees with evidence of pain at 110 degrees.  There was no limitation of extension.  After repetitive use testing, flexion was to 130 degrees and extension again was not limited.  Right knee range of motion studies revealed flexion to 130 degrees with evidence of painful motion at 110 degrees.  There was no limitation of extension.  Following repetitive use testing, flexion was to 125 degrees and extension was not limited.  Functional loss included less movement than normal in knees, excess fatigability, and interference with sitting, standing, and weight-bearing.  There was pain to palpation in both knees; however, muscle strength was normal and there was no instability or patellar subluxation/dislocation.  No tibia or fibula impairment was noted.  It was noted that the Veteran had meniscal problems with both knees, but that there are no symptoms.  It was also noted that he had a meniscectomy of the left knee with residuals including pain and intermittent locking.  The examiner indicated that the Veteran suffers residuals from bilateral arthroscopic knee surgery in service, including pain and intermittent locking.  Imaging studies revealed degenerative arthritis and patellar subluxation.

In June 2012, the Veteran reported worsening pain in his right knee; no swelling or effusion was noted.  A December 2012 treatment record noted full range of motion in the knees, no crepitus, and no effusion or atrophy.  There was no varus-valgus instability, and Lachman, drawer, and McMurray's signs were negative; there was marked tenderness at the medial and lateral patellar facets and moderate to mild tenderness at the medial and lateral joint lines.  The assessment was degenerative joint disease of the knees.

A March 2013 record notes osteoarthritis of the knees; in June 2013 normal range of motion was reported.

On May 2013 VA examination, the Veteran reported bilateral knee pain, swelling and popping on a daily basis.  He stated he had received cortisone injections in the knees with relief and took Motrin and Tylenol for the pain.  He also complained of occasional stiffness and giving out of the knees and reported flare-ups.  Left knee range of motion studies revealed flexion to 120 degrees, with evidence of painful motion at 105 degrees.  There was no limitation of extension.  Right knee range of motion studies revealed flexion to 120 degrees, with evidence of painful motion at 100 degrees.  Extension was not limited.  After repetitive testing, bilateral knee flexion was 125 degrees with no limitation of extension.  It was noted that functional loss consisted of less movement than normal in both knees.  Pain on palpation was also noted; however, muscle strength was normal.  Joint stability tests were all normal; however, there was slight patellar subluxation/dislocation in the left knee.  The report noted meniscal tears and frequent episodes of joint pain in both knees, in addition to a meniscectomy in both knees with residual medial joint line knee pain and subjective swelling.  No residuals from the 2003 arthroscopic bilateral knee surgery were reported.  

In August 2013, the May 2013 VA examiner provided an addendum report indicating that during flare-ups several times a month, the Veteran notices increased pain; that there is occasional stiffness and giving out of the knees "left is worse than right."  The examiner noted that there is no additional weakness, fatigability, or incoordination that could significantly limit functional ability.  Following repetitive motion, the examiner indicated there is also no weakness, fatigability, incoordination or additional range of motion loss due to pain on use or during flare-ups.  X-rays of the left knee showed tiny spurs of the medial tibial spine and patella, and right knee X-rays revealed very mild narrowing of the medial compartment with minimal marginal narrowing and minimal spurring of the tibial spine.

The Veteran's service-connected left and right knee disabilities are each currently rated 10 percent under Codes 5003-5260 for arthritis with painful motion/weakness.  Both knee disabilities are manifested by limitation of flexion to no less than 120 degrees and full (to 0 degrees) extension.  Under Code 5260 (for limitation of flexion), a 10 percent rating requires limitation to 45 degrees.  Under Code 5261 (for limitation of extension), a 10 percent rating requires limitation to 10 degrees.  As the criteria for a 10 percent rating for either limitation of flexion or for limitation of extension are not met or approximated, a compensable rating under either of these Codes (or under each) is not warranted.  However, as the disability is manifested by X-ray confirmed arthritis with painful motion (see November 2011 VA examination report), each knee disability warrants a 10 percent [maximum] rating under Code 5003.  See 38 C.F.R. § 4.71a.  

Since governing VA General Counsel opinions allow for separate ratings for compensable limitation of motion of the knee and for recurrent subluxation or lateral instability, it is also necessary to consider whether the knee warrants a separate rating under Code 5257. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate subluxation or lateral instability, and a 30 percent rating for severe subluxation or lateral instability.  On May 2013 VA examination, the Veteran reported giving way of the knees.  The examiner noted slight patellar subluxation of the left knee.  In the August 2013 addendum opinion the examiner apparently accepted at face value the Veteran's subjective complaint of giving way of the knees.  The Board has no reason to find otherwise.  Consequently, the Board finds that the record reasonably supports a finding of slight (but not greater) instability in each knee.  Therefore, the record supports the award of a 10 percent, but no higher, rating for each.

Combining the 10 percent rating for arthritis with painful motion under Code 5003 with the 10 percent rating for instability under Code 5257 results in an (increased) 20 percent combined rating for the left knee and right knee disabilities, each.  See 38 C.F.R. § 4.25.

The Board has also considered whether an increased or separate rating is warranted under other potentially applicable Codes related to the knee.  In this regard, it is noteworthy that Code 5256 (for ankylosis of the knee), Code 5258 (for dislocated semilunar cartilage), Code 5262 (for impairment of tibia and fibula), and Code 5263 (for genu recurvatum) do not apply, as such pathology is not shown.

Regarding Code 5259 (symptomatic removal of semilunar cartilage), the Board notes that the Veteran has had meniscal (semilunar cartilage) problems, involving tears and frequent episodes of joint pain in both knees.  His reported residual signs/symptoms of such procedures include medial joint line knee pain, subjective swelling, and "popping."  See May 2013 VA examination report.  However, the VA General Counsel has held that a separate rating must be based on additional disabling symptoms.  VAOPGCREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Here, the symptoms reported by the Veteran are encompassed by the criteria under Codes 5003 and 5257.  Therefore, separate ratings under Code 5259 are not warranted.   

The Board has considered whether a higher rating is available based on consideration of DeLuca factors.  In this regard, the Board notes the August 2013 addendum opinion in which the VA examiner indicated that although there is pain during flare-ups and on motion, there is no additional weakness, fatigability, incoordination, or additional loss of motion.  The effect of pain is encompassed in the criteria under Codes 5003 and 5257. 

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the left or right knee disability that are not encompassed by the schedular criteria.  The Veteran's complaints of pain, giving way, popping/locking, and subjective swelling are all encompassed by the criteria for the ratings now assigned based on arthritis with painful motion and instability/subluxation.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Finally, the record shows that the Veteran is employed.  On November 2011 VA examination report, it was noted that he has worked for the Department of Transportation since release from service.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).  


ORDER

A 20 percent combined rating is granted for the Veteran's left knee disability, subject to the regulations governing payment of monetary awards.

A 20 percent combined rating is granted for the Veteran's right knee disability, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


